DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 		Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display apparatus comprising: … touch electrodes on the encapsulating element; first touch pads on the device substrate, the first touch pads being spaced away from the encapsulating element; first touch lines extending in a first direction, each of the touch electrodes being connected to one of the first touch pads by one of the first touch lines; and second touch lines extending in the first direction, the second touch lines respectively connected to the touch electrodes, wherein each of the touch electrodes is connected one of the first touch lines and one of the second touch lines, and wherein each of the second touch lines extends in a direction opposite to the corresponding first touch line with respect to the corresponding touch electrode’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONY O DAVIS/Primary Examiner, Art Unit 2693